POS EX Securities Act File No. 33-19655 Investment Company Act File No. 811-5454 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No [] Post‑Effective Amendment No. 43 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 43 [X] Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective on March 13, 2012 pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Post-Effective Amendment No. 40 to the Registration Statement filed on April 26, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. DREYFUS NEW JERSEY MUNICIPAL BOND FUND, INC. PART C. OTHER INFORMATION Item 28. Exhibits (a)(1) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1) (a) and (1) (b), respectively, of Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A, filed on April 22, 1996 (“Post-Effective Amendment No. 10”). (a)(2) Articles of Amendment are incorporated by reference to Exhibit (a) (2) of Post-Effective Amendment No. 21 to the Registration Statement on Form N-1A, filed on December 11, 2002 (“Post-Effective Amendment No. 21”). (a)(3) Articles of Amendment are incorporated by reference to Exhibit (a) (3) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on December 12, 2008. (a)(4) Articles Supplementary are incorporated by reference to Exhibit (a) (4) of Post-Effective Amendment No. 21. (a)(5) Articles Supplementary are incorporated by reference to Exhibit (a) (5) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on December 12, 2008. (b) Registrant's Amended and Restated By-Laws are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on April 28, 2006 (“Post-Effective Amendment No. 26”). (d) Management Agreement is incorporated by reference to Exhibit (5) of Post-Effective Amendment No. 8 to the Registration Statement on Form N-1A, filed on March 1, 1995. (e)(1) Distribution Agreement is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 40 to the Registration Statement on Form N-1A, filed on April 26, 2011 (“Post-Effective Amendment No. 40”). (e)(2) Forms of Service Agreements are incorporated by reference to Exhibit (e) (2) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed on March 8, 2007 (“Post-Effective Amendment No. 31”). (e)(3) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e) (3) of Post-Effective Amendment No. 31. (g)(1) Custody Agreement is incorporated by reference to Exhibit (e) (3) of Post-Effective Amendment No. 40. (g)(3) Sub-Custodian Agreement is incorporated by reference to Exhibit 8(b) of Post-Effective Amendment No. 10. (h)(1) Shareholder Services Plan – Class A, B and C shares is incorporated by reference to Exhibit (h) of Post-Effective Amendment No. 21. (h)(2) Shareholder Services Plan – Class Z shares is incorporated by reference to Exhibit (h) (2) of Post-Effective Amendment No. 29. (h)(3) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h) (3) of Post Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed April 28, 2008. (i)Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 10.(j)Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (e) (3) of Post-Effective Amendment No. 40.(m)Distribution Plan is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 21.(n)Rule 18f-3 Plan.(p)Code of Ethics is incorporated by reference to Exhibit (p) of Post Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed April 28, 2008.(p)(i)Code of Ethics for the Non-management Board Members of The Dreyfus Family of Funds.Other Exhibits(a)Powers of Attorney is incorporated by reference to Other Exhibits (a) of Post Effective Amendment No. 38 to the Registration Statement on Form N-1A, filed February 26, 2010.(b)Certificate of Secretary is incorporated by reference to Other Exhibits (b) of Post Effective Amendment No. 38 to the Registration Statement on Form N-1A, filed February 26, 2010.(c)Certificate of Assistant Secretary is incorporated by reference to Other Exhibits (b) of Post-Effective No. 26.Item 29.Persons Controlled by or under Common Control with Registrant.Not ApplicableItem 30IndemnificationThe Registrants charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of the fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following:Article VII of the Registrants Articles of Incorporation and any amendments thereto, Article VIII of Registrants Amended and Restated By-Laws, Section 2-418 of the Maryland General Corporation Law, and Section 1.9 of the Distribution Agreement. Item 31.Business and Other Connections of Investment Adviser.The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organizationwhose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator.Item 31.Business and Other Connections of Investment Adviser (continued)Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan BaumChief Executive Officer and Chair of the Board MBSC Securities Corporation++ Chief Executive OfficerChairman of the Board 3/08 - Present3/08 - Present J. Charles CardonaPresident and Director MBSC Securities Corporation++ DirectorExecutive Vice President 6/07  Present6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. DurninVice Chair and Director None Robert G. CaponeDirector MBSC Securities Corporation++ Executive Vice President Director 4/07 - Present4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. HarrisDirector Standish Mellon Asset Management Company LLCMellon Financial Center201 Washington StreetBoston, MA 02108-4408 ChairmanChief Executive OfficerMember, Board of Managers 2/05  Present8/04  Present10/04 - Present Alcentra NY, LLC++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Pareto New York LLC++ Manager 11/07 - Present Name and Position With Dreyfus Other Businesses Position Held Dates Standish Ventures LLCMellon Financial Center201
